Citation Nr: 1221510	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  07-25 127	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating greater than 10 percent prior to March 17, 2010, and to a rating greater than 20 percent beginning July 1, 2010, for status post L5-S1 laminectomy with radiculopathy.

2.  Entitlement to an extraschedular rating for status post L5-S1 laminectomy with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied a November 2004 claim for a rating greater than 10 percent for status post L5-S1 laminectomy with radiculopathy.

Jurisdiction of the case is now with the St. Petersburg, Florida, RO.

In his 2007 substantive appeal, the Veteran requested a Travel Board hearing, which was duly scheduled for August 2009.  However, the Veteran did not report for his hearing, and he has not requested that the hearing be rescheduled.  As such, his request for a hearing is considered withdrawn.  

In a rating decision in November 2007, the RO denied the issue of individual unemployability.  That decision was not appealed, and so will not be discussed in conjunction with the pending appeal for an increased rating for the Veteran's service-connected status post L5-S1 laminectomy with radiculopathy disability.

On March 17, 2010, the Veteran underwent an iliac crest harvest, lumbar decompression and fusion, and lumbar interbody fusion at L4-S1.

In a January 2011 rating decision, the RO granted a temporary total rating for convalescence after surgery, pursuant to 38 C.F.R. § 4.30, for the Veteran's service-connected status post L5-S1 laminectomy with radiculopathy disability to 100 percent effective March 17, 2010, to June 30, 2010.  On cessation of the temporary total rating for a period of convalescence, the RO then increased the rating for the Veteran's service-connected status post L5-S1 laminectomy with radiculopathy disability from 10 percent to 20 percent effective July 1, 2010.

In a February 2011 decision, the Board granted a separate rating for radiculopathy of the left lower extremity, and then remanded the issue of an increased rating for status post L5-S1 laminectomy with radiculopathy for further development, including acquiring VA, Social Security, and private medical records, and providing the Veteran a VA examination.  The requested records have been attained, and the requested examination has been done, so no further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  However, review of the record reveals that other action, including consideration of the inextricably intertwined issue of an extraschedular rating, is warranted.

The appeal is therefore REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In a rating decision in February 2000, the RO granted service connection for status post laminectomy L5-S1 with radiculopathy with an evaluation of 10 percent effective March 31, 1999.

In November 2004, the Veteran filed a claim for a rating greater than 10 percent for his service-connected status post L5-S1 laminectomy with radiculopathy disability.  

In February 2011, the Board granted a separate rating for radiculopathy of the left lower extremity, and then remanded the issue of an increased rating for status post L5-S1 laminectomy with radiculopathy for further development, including acquisition of Social Security disability records.  

In its August 2011 Supplemental Statement of the Case (which was the last Supplemental Statement of the Case issued in this matter), the Appeals Management Center (AMC) stated that the Veteran's claim for Social Security disability benefits had been denied.  However, review of Social Security records reveals that the Veteran was granted Social Security disability effective March 31, 2004, based primarily on his back disorder.  

The evidence also includes a letter, dated in March 2005, from a private treatment provider, who averred that the Veteran's treatment regime for "chronic low back syndrome and status post laminectomy (back surgery)" included bedrest.  

VA regulations provide for referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular rating, those cases where a service-connected disability presents an exceptional or unusual disability picture that render impractical the application of the regular schedular standards, such as where there is marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  

As it appears that the Veteran's service-connected low back disorder has markedly impacted his employability, remand for referral of the matter to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation prior to March 17, 2010, and beginning January 1, 2010, is warranted.  On remand the RO/AMC must also consider, in light of the grant of Social Security disability benefits effective March 31, 2004, whether a higher schedular rating is warranted at any time during the appeal period.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of an increased rating for service-connected "status post L5-S1 laminectomy with radiculopathy" to the Under Secretary for Benefits, or to the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation prior to March 17, 2010; and for consideration of an extraschedular evaluation beginning January 1, 2010.

2.  Then, readjudicate the appeal for a disability rating for status post L5-S1 laminectomy with radiculopathy greater than 10 percent prior to March 17, 2010; and greater than 20 percent beginning July 1, 2010.  

NOTE:  When re-adjudicating the claim, the RO/AMC must also consider, in addition to whether an extraschedular rating is warranted, whether a higher schedular rating is warranted at any time during the appeal period.  In so doing, the RO should address the fact that the Social Security Administration has determined that the Veteran is disabled, effective March 31, 2004, based primarily on a discogenic and degenerative back disorder.

If the benefit sought remains denied, send the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


